Citation Nr: 0603300	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  96-40 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a chronic 
dorsolumbar strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for status post 
fracture of the left ankle, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
November 1965, from September 1967 to August 1970, and from 
April 1971 to May 1975.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and later rating 
decisions by the Department of Veterans Affairs (VA) Buffalo, 
New York, Regional Office (RO), denying the veteran 
entitlement to increased evaluations for service-connected 
back and left ankle disabilities and total compensation 
rating based on individual unemployability.

In March 1998, the veteran appeared at the RO and offered 
testimony before the undersigned member of the Board.  A 
transcript of the veteran's hearing testimony is associated 
with the claims file.

In October 1998 the Board denied the veteran's claims for 
increased evaluations for his back and left ankle 
disabilities and remanded other issues, including the total 
compensation claim that had been presented for appeal.  The 
veteran appealed.  In September 2000, the United States Court 
of Appeals for Veterans Claims (Court) granted a joint motion 
for remand, vacating the Board decision with respect to the 
issues of increased evaluations for the veteran's back and 
ankle disorders and directing the Board to comply with 
instructions contained in the joint motion.

In May 2001 the Board remanded the increased rating claims to 
the RO to comply with the Court remand.  In September 2004, 
the Board issued a decision denying the issues on appeal.  
The veteran again appealed to the Court.  In October 2005, 
the Court issued an order granting a Joint Motion to vacate 
the Board's decision and remand the case to the Board for 
further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the most recent Joint Motion for Remand, the Secretary of 
the VA, and the veteran, through his attorney, agreed that 
the Board's prior decision of September 2004 must be vacated, 
and the case must be remanded to comply with the Court's 
decision in Stegall v. West, 11 Vet. App. 268, 271 (1998).  
First, it was noted that a May 2001 Board remand had 
requested an examination which included an assessment of the 
impact of flare-ups on the service-connected disabilities and 
an assessment of the degree of reduction of ability to work 
based solely on the veteran's service-connected back and 
ankle disabilities.  However, the VA examination reports of 
April 2003 and February 2004 did not adequately address these 
questions.  

The Board finds that another orthopedic examination is 
necessary to properly address these concerns.  The VCAA 
requires that the VA afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
The Board also concludes that a Social and Industrial survey 
would be useful in evaluating the veteran's claim for 
unemployability benefits. 

The Board further notes that the most recent VA medical 
treatment records which are of record are from the first half 
of 2004.  Significantly, in light of the veteran's 
contentions of ongoing symptomatology and flare-ups, it 
appears likely that the veteran has had additional treatment 
since that time.  Under the new act, the VA has an obligation 
to secure such records unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  

The Board also notes that the veteran has alleged that the 
notification letter which was issued pursuant to the Veterans 
Claims Assistance Act of 2000 is not adequate.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that adequate notice requires a claimant to be informed 
of what he must show to prevail in a claim, what information 
and evidence he is responsible for providing, and what 
evidence VA will secure.  In addition, VA is obligated to 
inform him of the need to submit any evidence in his 
possession that is relevant to the claim.  Although the RO 
provided a notice to the veteran in September 2003, that 
notice pertained to the individual unemployability claim and 
another claim which is not on appeal.  No letter has been 
issued which addresses the claims of increased ratings for 
the back and left ankle disorder.  On remand the RO should 
cure that defect.

Accordingly, this case is REMANDED for the following:

1.  The RO must send the veteran a VCAA 
letter with respect to the issues now on 
appeal.  The letter should include a 
statement as to the information and 
evidence necessary to substantiate the 
claims and should indicate which portion 
of any such information or evidence is to 
be provided by the veteran and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  The 
notice should also advise the veteran to 
submit any evidence which he may have 
which pertains to the claims.  

2.  The RO should obtain all recent 
medical records pertaining to the 
dorsolumbar spine disorder and/or the 
left ankle disorder which are not already 
contained in the claims file, including 
those from VA medical facilities.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history, 
educational background, and day-to-day 
functioning.  The claims file should be 
made available to the examiner.  The 
report should include a full account of 
the veteran's occupational and 
educational history since service.  A 
written copy of the report should be 
inserted into the claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
assessing the severity of his service-
connected disabiities of the dorsolumbar 
spine and left ankle, and the effect of 
his service-connected disabilities on his 
ability to engage in activities of 
employment.  All required tests and 
studies should be accomplished.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected spine and ankle 
disorders.  All findings necessary to 
evaluate the veteran's spine disorder 
under the revised Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, as well as the 
new General Rating Formula for Diseases 
and Injuries of the Spine should be 
provided.  The examiner should state the 
range of motion of the veteran's spine, 
in degrees, noting the normal range of 
motion.  The examiner should also 
describe any incapacitating episodes (a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
including the frequency and duration of 
any such episodes.  

The examiner should identify the 
limitations on activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, and considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of the 
disabilities upon his ordinary activity.  
The examiner should offer an opinion as 
to the extent to which the service-
connected disabilities impair the 
veteran's ability to engage in gainful 
employment.

An opinion should be provided regarding 
whether pain due to the service-connected 
disabilities significantly limits 
functional ability during flare-ups or 
with extended use.  It should be noted 
whether the objective clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by the 
veteran.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should specify the point at which motion 
of the spine or ankle is impeded due to 
pain.  The examiner is requested to 
specifically comment on: i) whether pain 
is visibly manifested on movement; ii) 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service-connected disorders; iii) the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected 
disability; or iv) the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

The examiner should attempt to quantify 
the degree of additional impairment, if 
any, during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  If 
the examiner determines that such an 
assessment cannot be made without 
examining the veteran during a flare-up, 
then arrangements should be made for such 
an examination.  A complete rationale 
should be provided for all opinions 
offered.  

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

6.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


